Citation Nr: 0843964	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-38 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Morton Plant Hospital from January 27, 2002 to 
February 4, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Bay Pines, 
Florida.  A hearing was held before the undersigned Veterans 
Law Judge in April 2006.
	
In March 2005 and February 2007 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1. The veteran is not service-connected for any condition.

2. The veteran received medical treatment for symptomatic 
multivessel coronary artery disease at Morton Plant Hospital 
from January 24, 2002 to February 4, 2002.

3.  Although the VAMC in Bay Pines Florida initially denied 
payment or reimbursement of expenses incurred at Morton Plant 
Hospital for the period from January 24, 2002 to January 26, 
2002, it later approved such payment or reimbursement.

4. VA payment or reimbursement of the costs of the care from 
January 27, 2002 to February 4, 2002 was not authorized.

5. The medical expenses incurred from January 27, 2002 to 
February 4, 2002 were incurred as a result of a continued 
medical emergency of such a nature that the veteran could not 
have been safely transferred to a VA or other Federal 
facility.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Morton Plant 
Hospital from January 27, 2002 to February 4, 2002 have been 
met. 38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim for reimbursement 
or payment of medical expenses.  This is so because the Board 
is taking action favorable to the veteran by granting the 
claim; a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria
When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a VA 
facility until such time following the furnishing of care in 
the non-VA facility as the veteran can be safely transferred 
to a Department facility. 
38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2007).

Generally, the admission of a veteran to a non-VA hospital at 
the expense of VA must be authorized in advance. 38 C.F.R. § 
17.54 (2007); Malone v. Gober, 10 Vet. App. 539 (1997).  
However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007). To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

Analysis
Taking the above factors in chronological order, the Board 
accepts Morton Plant Hospital as a public facility providing 
emergency services.  As to the second factor, this issue is 
not in dispute because VA paid for the services incurred at 
the beginning of the veteran's hospitalization starting on 
January 24, 2002.  There is no dispute about whether the 
veteran's presenting condition constituted an emergency.  
As to the third factor, the medical record shows that the 
veteran was brought to Morton Plant Hospital by ambulance.  
This is documented, for example, in the Notification of 
Admission to Private Hospital received by Bay Pines VAMC on 
January 24, 2002.  Moreover, the veteran testified at the 
April 2006 hearing that during his ambulance ride, ambulance 
personnel told him that state law required them to take him 
to the nearest hospital emergency room as it was a life-
threatening situation.  The ambulance personnel determined 
that the nearest appropriate facility was Morton Plant 
Hospital because the only hospital that was closer, which, 
incidentally was another private hospital, could not 
accommodate the veteran that particular afternoon.  As such, 
the Board finds that a VA or other Federal facility/provider 
was not feasibly available.

The main dispute in this case concerns factor number four, 
whether there was a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.  A review of 
the basic facts of this case will be helpful in discussing 
this element.  The veteran presented to Morton Plant Hospital 
on January 24, 2002 by ambulance, with symptoms of chest pain 
resembling a heart attack he sustained in 1998.  He arrived 
at the hospital with unstable angina.  On January 28, 2002, 
the veteran underwent a cardiac catheterization.  Based on 
the results of this procedure, a triple bypass was scheduled 
for the following day.  The veteran had the triple bypass on 
January 29, 2002, and was discharged on February 2, 2002.

It is the position of Bay Pines VAMC that the initial 
emergency ended on January 26, 2002, and after that point, 
the veteran could have been safely transferred to their 
facility.  Supporting that position is an August 2002 opinion 
of Fred Wasserman III, M.D.  In his report, Dr. Wasserman 
notes that the medical evidence shows that on January 26, 
2002 the catheterization was scheduled.  It was scheduled for 
January 28, 2002.  In the opinion of Dr. Wasserman, this was 
"a matter of convenience" as a weekend fell between the 26th 
and 28th.  Dr. Wasserman found that the "[e]mergency had 
resolved by January 26th. The several day delay between 
scheduling and having cardiac catheterization provides 
additional support that said procedure was not done under 
emergent conditions."

Despite Dr. Wasserman's opinion as to the veteran's 
stability, the Board finds that the evidence is, at minimum, 
in equipoise as to whether a continued medical emergency of 
such a nature that the veteran could have been safely 
transferred to a VA or other Federal facility existed beyond 
January 26, 2002.  In a January 28, 2002 Cardiothoracic 
Surgery Report of Morton Plant Hospital, Blaine Heric, M.D. 
stated that the veteran required a bypass procedure "for 
survival."  As noted in November 2002 and July 2002 letters 
from Cardiac Surgical Associates, Dr. Heric's medical 
practice, VA facilities had previously determined that the 
veteran was not a surgical candidate, and that his heart 
disease was "inoperable."  The Board's review of 1998 VA 
treatment records confirms this "inoperable" finding.  A 
January 25, 2002 treatment note from Morton Plant Hospital 
reflects that the veteran reported the "inoperable" nature 
of his condition to the physician on duty.  Despite this, the 
record shows that the VA films were ordered and reviewed by 
Morton Plant, and a determination was made that the veteran's 
only option was to undergo a catheterization and bypass 
surgery in order for him to live.  As stated in the November 
2002 letter from Cardiac Surgical Associates, "[w]hen [the 
veteran] presented on 1/24/02 with acute severe chest pain 
consistent with unstable angina his only chance of survival 
was to have the open heart surgery, which the Tampa VA 
cardiac surgeons had not wanted to do. Therefore it was 
Cardiac Surgical Associate's Physicians who gave [the 
veteran] the choice of surgery for survival."  

The Board finds that it would not have been safe for the 
veteran to have been transferred to a VA facility for 
treatment, given the substantiated beliefs of the physicians 
at Morton Plant Hospital that the veteran would not have 
received the necessary bypass procedure from VA.  

Further, as a practical matter, the record indicates that a 
transfer to a VA facility beyond January 26, 2002 would not 
have been feasible.  Morton Plant Hospital believed that the 
cardiac catheterization was authorized treatment.  This is 
reflected in documented notations of January 25, 2002 and 
January 26, 2002 in which a Morton Plant social worker spoke 
with J.J., the Administrator on Duty at Bay Pines, who 
apparently authorized the treatment to take place at Morton.  
It is clear that VA had been contacted, and if a transfer was 
available at any point, there is no indication that VA made 
this fact known to anyone.  Indeed, of a Report of Contact 
between Bay Pines VAMC and Morton Plant Hospital, with 
entries dated from January 24, 2002 to February 26, 2002, 
indicates that VA made no determination as to a transfer upon 
receiving a copy of the veteran's medical record from Morton 
Plant on January 28, 2002 prior to his scheduled bypass 
surgery.  While it is clear that nearly a month after the 
fact, on February 26, 2002, Bay Pines determined both that 
the veteran's bypass procedure was not approved and that he 
did not met the criteria for reimbursement under the 
Millennium Bill Act, what is also clear is that Morton Plant 
made good faith efforts to communicate with VA and effectuate 
a transfer while VA remained silent throughout the time 
period in question.  

For all of these reasons, the Board determines the evidence 
is, at minimum, in equipoise as to this factor, and that 
there arguably a existed continued medical emergency of such 
a nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.

The remaining requirements for reimbursement or payment of 
unauthorized expenses have also been met.  VA treatment notes 
dated from 2000 and 2001, which fall within 24 months of the 
emergency treatment, indicate that at the time the emergency 
treatment was furnished, the veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17.  The record and the 
veteran's April 2006 testimony indicates that the veteran is 
financially liable to the provider of that emergency 
treatment for that treatment, and that the veteran has no 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.  Factor (h) does not apply as the emergency 
treatment was not caused by an accident or work-related 
injury.  The record also reflects that the veteran is not 
eligible for reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided because he is not service 
connected for this or any other disability.  

In sum, the Board finds that the veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment from January 27, 2002 
to February 4, 2002 because the preponderance of evidence 
shows that there existed a continued medical emergency of 
such a nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.  Therefore, 
the Board concludes that the veteran is eligible for payment 
or reimbursement for treatment at Morton Plant Hospital from 
January 27, 2002 to February 4, 2002, and the benefit sought 
on appeal is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Morton Plant Hospital from January 27, 2002 to 
February 4, 2002, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


